

113 S1924 IS: To require a report on INF Treaty compliance information sharing.
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1924IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mr. Risch (for himself, Mr. Rubio, Mr. Inhofe, Mr. Chambliss, Mr. Cornyn, Ms. Ayotte, Mr. Johnson of Wisconsin, Mr. Crapo, Mr. Wicker, Mr. Sessions, Mr. Vitter, Mr. Moran, Mrs. Fischer, Mr. Blunt, Mr. Roberts, Ms. Murkowski, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a report on INF Treaty compliance information sharing.1.Report on INF Treaty compliance information sharing(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on information and intelligence sharing with North Atlantic Treaty Organization (NATO) and NATO countries on compliance issues related to the INF Treaty.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of all compliance and consistency issues associated with the INF Treaty, including a listing and assessment of all Ground Launched Russian Federation Systems being designed, tested, or deployed with ranges between 500 kilometers and 5,500 kilometers.(2)An assessment of INF Treaty compliance and consistency information sharing among NATO countries, including—(A)sharing among specific  NATO countries and the NATO Secretariat;(B)the date specific information was shared; and(C)the manner in which such information was transmitted.(3)If any information on INF Treaty compliance or consistency was withheld from a specific NATO country or the NATO Secretariat, a justification for why such information was withheld.(c)UpdatesNot later than 180 days and one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Director of National Intelligence, shall provide to the appropriate congressional committees updates to the report submitted under subsection (a).(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the  Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.(2)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of their Intermediate-Range and Shorter-Range Missiles, signed at Washington, DC,  December 8, 1987.